DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, Figs. 6A-6C, and claims 1 and 4-20 in the reply filed on 4/26/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne 1,671,123.
Payne discloses, regarding claims 1 and 9, a discharge valve assembly (substantially broad) comprising a valve assembly comprising: a valve seat 14, a valve body 16/17, a valve spring 25, and a valve guide (combination of elements 15, 18, 26, and 27) wherein the valve seat 14 and/or a valve seat housing in which the valve seat is seated comprises a plurality of grooves 28 extending axially along an inner circumference thereof; wherein the valve body 16/17 comprises a first side opposite a second side, wherein the first side comprises a valve seat contact surface (see top surface of 17 which contacts 19) that contacts a valve body contact surface 19 of the valve seat 14 when the valve assembly is in a normally closed position (see position of 16/17 in Fig. 1), and wherein the second side comprises a coupler actuating feature (see threads within 16/17); and wherein the valve guide (15, 18, 26, 27) comprises a if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.); Re claim 4, wherein the coupler (thread at the bottom of 15) comprises a twist lock feature of the valve guide that complementarily couples with a corresponding twist lock feature (threads within 16/17) of the valve body 16/17; Re claim 5, wherein the valve seat 14 comprises a locking taper outer diameter (see portion 13 of 14; this limitation is substantially broad, the threads of 13 can be interpreted as a Re claim 6, wherein, when assembled, at least a portion of the valve body contact surface 19 of the valve seat 14 is tapered in an axial direction away from the second side of the valve body 16/17 at least a portion of a distance extending from an outer circumference of the valve seat 14 to an inner circumference of the valve seat (see how 19 is tapered in an axial direction away from the second side of the valve body in Fig. 2); Re claim 7, in an assembled configuration in which the valve seat 14 is seated in a valve seat housing 10, the valve body 16/17 is coupled to the valve guide (15, 18, 26, 27) via the coupler (threads of 15), the plurality of wings 27 of the valve guide are aligned with the plurality of grooves 28 of the valve seat 14 and/or the valve seat housing, and the valve spring 25 is positioned in an annular space extending an axial distance between the valve seat housing 10 and the valve guide end 26 of the valve guide distal the coupler (clearly shown in Fig. 1-2).

Allowable Subject Matter
Claims 8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Regarding claim 16, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the method comprising: fluidly coupling a pump to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Danileson, Smith, Turney, Takahashi, Mackal, Folmsbee, and W.A. Smith references disclose valves with various wing arrangements, but lack one or more elements to read on the claims. The two Stachowiak references and Yohpe reference disclose pumps with winged valves, but lack the comprehensive valve structure to read on the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746